Exhibit 10.69

 

Execution Copy

 

MASTER SEPARATION AGREEMENT

 

Dated as of August 1, 2005

 

by and among

 

CONSOL ENERGY INC.

 

And certain of the CEI Subsidiaries

 

AND

 

CNX GAS CORPORATION

 

And certain of the GasCo Subsidiaries



--------------------------------------------------------------------------------

Execution Copy

 

TABLE OF CONTENTS

 

1.   DEFINITIONS    2 2.   CONTRIBUTION AND ASSUMPTION    9     2.1   
Contribution of Gas Operations Assets    9     2.2    Assumption of Liabilities
   10     2.3    Effective Date; Deliveries    10     2.4    No Representations
or Warranties    10     2.5    Transfers Not Effected On the Effective Date   
11 3.   PRIVATE PLACEMENT    12     3.1    Proceeds of the Private Placement   
12     3.2    Conditions Precedent to Consummation of the Private Placement   
12 4.   FINANCIAL AND OTHER COVENANTS    13     4.1    Financial Information   
13     4.2    Other Covenants    17     4.3    Options    18     4.4   
Distribution    19     4.5    Issuance of Additional Equity    20 5.   ACCESS TO
INFORMATION    20     5.1    Restrictions on Disclosure of Information    20    
5.2    Legally Required Disclosure of Information    21     5.3    Access to
Information    21     5.4    Record Retention    22     5.5    Production of
Witnesses    22     5.6    Reimbursement    22     5.7    Other Agreements
Regarding Access to Information    22     5.8    Acquisition of GasCo by another
Person    22 6.   ADDITIONAL COVENANTS AND OTHER MATTERS    23     6.1   
Further Assurances    23     6.2    Performance    23     6.3    Existing
Litigation Matters    23     6.4    Employee Matters    24     6.5    Export
Control Compliance    24     6.6    Conduct of Gas Operations between the Date
Hereof and the Effective Date    24     6.7    Conduct of Gas Operations Post
Effective Date    25 7.   INDEMNIFICATION    25     7.1    Indemnification by
GasCo and Affiliates    25



--------------------------------------------------------------------------------

   

7.2

   Indemnification by CONSOL Energy    26    

7.3

   Claim Procedure    26    

7.4

   Survival; Limitations    28

8.

 

MISCELLANEOUS

   29    

8.1

   Bulk Transfer Laws    29    

8.2

   Incorporation of Miscellaneous Terms    29    

8.3

   Termination    29



--------------------------------------------------------------------------------

Master Separation Agreement

 

MASTER SEPARATION AGREEMENT

 

THIS MASTER SEPARATION AGREEMENT (the “Agreement”) is made and entered into as
of August 1, 2005, by and among (a) CONSOL Energy Inc., a Delaware corporation
(“CEI”) and each subsidiary of CEI which is or becomes a party to this Agreement
other than CNX and its subsidiaries (CEI, together with its subsidiaries which
are or become parties to this Agreement other than CNX and its subsidiaries are
collectively referred to as “CONSOL Energy”), and (b) CNX Gas Corporation, a
Delaware corporation (“CNX”) and each subsidiary of CNX which is or becomes a
party to this Agreement (CNX together with its subsidiaries are collectively
referred to as “GasCo”). Capitalized terms used and not otherwise defined in
this Agreement have the meanings ascribed to such terms in Article 1 of this
Agreement.

 

Recitals

 

A. CONSOL Energy has determined that it would be appropriate, desirable and in
the best interests of CONSOL Energy and CONSOL Energy’s stockholders to separate
the Gas Operations from CONSOL Energy;

 

B. In connection with the separation of the Gas Operations from CONSOL Energy,
CONSOL Energy desires to contribute or otherwise transfer certain assets and
Liabilities associated with the Gas Operations, including the stock or other
equity interests of CONSOL Energy’s Subsidiaries dedicated to the Gas Operations
set forth on Schedule 1 hereto, to GasCo (collectively, the “Contribution”);

 

C. CNX intends to offer and sell for its own account a limited number of shares
of GasCo Common Stock pursuant to a private placement (the “Private Placement”)
of such shares;

 

D. In connection with the Contribution and in exchange for the Gas Operations
contributed by CONSOL Energy directly to GasCo, CNX intends to (i) declare a
dividend to CONSOL Energy of the Private Placement proceeds, and (ii) assume the
Gas Operations Liabilities;

 

E. CONSOL Energy wishes to retain the option of, after the Private Placement,
distributing to holders of shares of CONSOL Energy common stock the outstanding
shares of GasCo Common Stock then owned by CONSOL Energy in a manner in which no
gain or loss will be recognized by CONSOL Energy (the “Distribution”);

 

F. CONSOL Energy and GasCo intend that the contribution of assets by CONSOL
Energy to GasCo pursuant to Section 2.1 of this Agreement, will qualify as a
transfer to a controlled corporation for U.S. federal income tax purposes
pursuant to which no gain or loss will be recognized by CONSOL Energy under
Section 351 and related provisions of the Code, except to the extent provided in
Sections 351(b) and 357 of the Code; and

 

G. The parties intend in this Agreement and the Ancillary Agreements to set
forth the principal arrangements between them regarding the Contribution and the
Private Placement:



--------------------------------------------------------------------------------

Master Separation Agreement

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained and intending to be legally bound, the
parties hereby agree as follows:

 

1. Definitions

 

The following terms, as used in this Agreement, have the following meanings:

 

“Action” means any suit, arbitration, inquiry, proceeding or investigation by or
before any court, governmental or other regulatory or administrative agency or
commission or any arbitration tribunal asserted by a Person.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Ancillary Agreements” means each of the Contribution Agreements, the Services
Agreement, the Master Cooperation and Safety Agreement, the Registration Rights
Agreement, the Tax Sharing Agreement, the Intercompany Loan Agreement, and the
Master Lease, including any exhibits, schedules, attachments, tables or other
appendices thereto, and each agreement and other instrument contemplated herein
or therein.

 

“Annual Financial Statements” has the meaning set forth in Section 4.1(a)(v) of
this Agreement.

 

“Bad Act” has the meaning set forth in Section 2.2 of this Agreement.

 

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in New York, New York are authorized or obligated
by law or executive order to close.

 

“Claimed Amount” has the meaning set forth in Section 7.3(a) of this Agreement.

 

“Claim Notice” has the meaning set forth in Section 7.3(a) of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“CONSOL Energy” has the meaning set forth in the preamble to this Agreement.

 

“CONSOL Energy Allocated Unknown Liabilities” means the amount, if any, of
aggregate Unknown Liabilities which both (i) exceed $10 million but are less
than or equal to $50 million and (ii) and are asserted in writing by third
parties against GasCo and/or CONSOL Energy on or after the Effective Date but
prior to the fifth anniversary of the Effective Date (the intent of this
definition and the definition of GasCo Allocated Unknown Liabilities is to
result in GasCo being responsible for the first $10 million of aggregate Unknown
Liabilities asserted in writing during the period described in clause (ii),
CONSOL Energy is responsible for the next $40 million of aggregate Unknown
Liabilities asserted in writing during the period described in clause (ii), and
GasCo is responsible for any excess of aggregate Unknown Liabilities asserted in
writing during the period described in clause (ii) over $50 million as well as
for any and all Unknown Liabilities asserted following the period described in
clause (ii)).

 

2



--------------------------------------------------------------------------------

Master Separation Agreement

 

“CONSOL Energy Annual Statements” has the meaning set forth in Section
4.1(b)(iii) of this Agreement.

 

“CONSOL Energy Business” means the businesses or operations of CONSOL Energy
other than the Gas Operations.

 

“CONSOL Energy Common Stock” means the common stock, par value $.01 per share,
of CEI.

 

“CONSOL Energy Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of April 1, 2005, by and among CONSOL Energy Inc., the
Guarantors (as defined therein), the Lenders (as defined therein), PNC Bank,
National Association and Citicorp North America, Inc., as Co-Administrative
Agents, The Bank of Nova Scotia - New York Agency, Fleet National Bank and Union
Bank of California, N.A., as Co-Syndication Agents, and PNC Capital Markets,
Inc. and Citigroup Global Markets Inc. as Joint Lead Arrangers, as the same may
be amended or replaced from time to time.

 

“CONSOL Energy Disclosure Portions” means all material set forth in, or
incorporated by reference into, the Offering Memorandum to the extent relating
exclusively to (i) CONSOL Energy or (ii) the CONSOL Energy Business, to the
extent supplied to GasCo for inclusion in such documents by representatives of
CONSOL Energy.

 

“CONSOL Energy Indemnified Parties” has the meaning set forth in Section 7.1 of
this Agreement.

 

“CONSOL Energy Liabilities” means the Liabilities of CONSOL Energy other than
the Gas Operations Liabilities.

 

“CONSOL Energy Public Filings” has the meaning set forth in Section 4.1(a)(viii)
of this Agreement.

 

“CONSOL Energy Shared Contract” means any Contract to which CONSOL Energy is a
party relating in part to the Gas Operations but not included in the Gas
Operations Assets.

 

“CONSOL Energy’s Auditors” has the meaning set forth in Section 4.1(b)(iii) of
this Agreement.

 

“Contracts” means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment that is binding on any Person or any part
of its property under applicable law.

 

“Contribution” has the meaning set forth in the Recitals to this Agreement.

 

“Contribution Agreements” means the agreements by which the Gas Operations
Assets are transferred to GasCo, including, without limitation, this Agreement,
entered into by and between CONSOL Energy, on the one hand, and GasCo, on the
other hand, pursuant to which the Contribution will be effected.

 

3



--------------------------------------------------------------------------------

Master Separation Agreement

 

“Controlling Party” has the meaning set forth in Section 7.3(d)(ii) of this
Agreement.

 

“Damages” means all losses, claims, demands, damages, Liabilities, judgments,
dues, penalties, assessments, fines (civil, criminal or administrative), costs,
liens, forfeitures, settlements, fees or expenses (including reasonable
attorneys’ fees and expenses and any other expenses reasonably incurred in
connection with investigating, prosecuting or defending a claim or Action), of
any nature or kind, whether or not the same would properly be reflected on a
balance sheet.

 

“Dispute” means any dispute or disagreement between CONSOL Energy and GasCo as
to the interpretation of any provision of this Agreement or any other Ancillary
Agreement executed in connection herewith or therewith (or the performance of
obligations hereunder or thereunder).

 

“Distribution” has the meaning set forth in the Recitals to this Agreement.

 

“Effective Date” means the time immediately prior to the initial Closing Time,
as such term is defined in the Purchase Agreement for CNX’s sale of shares under
the Purchase Agreement.

 

“Environmental Law” means any federal, state, local, foreign or international
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, common law (including tort and environmental nuisance law),
legal doctrine, order, judgment, decree, injunction, requirement or agreement
with any governmental authority, now or hereafter in effect, relating to health,
safety, pollution or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or to emissions, discharges,
releases or threatened releases of any substance currently or at any time
hereafter listed, defined, designated or classified as hazardous, toxic, waste,
radioactive or dangerous, or otherwise regulated, under any of the foregoing, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of any such substances, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments and Reauthorization Act and the Resource Conservation and
Recovery Act and comparable provisions in state, local, foreign or international
law.

 

“Environmental Liabilities” means all Liabilities relating to, arising out of,
or resulting from, any Environmental Law or Contract relating to environmental,
health or safety matters (including all removal, remediation or cleanup costs,
investigatory costs, response costs, natural resources damages, property
damages, personal injury damages, costs of compliance with any product take back
requirements or with any settlement, judgment or other determination of
Liability and indemnity, contribution or similar obligations) and all costs and
expenses, interest, fines, penalties or other monetary sanctions in connection
therewith.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with the rules and regulations promulgated thereunder.

 

“Excluded Liabilities” means (i) Tax-related Liabilities which are specifically
retained by CONSOL Energy under the Tax Sharing Agreement; (ii) employee-related
Liabilities prior to the Effective Date except as reflected in the historical
financial statements dated December 31, 2004 and March 31, 2005 of GasCo or of
the same type as is reflected in such historical financial

 

4



--------------------------------------------------------------------------------

Master Separation Agreement

 

statements and arising after March 31, 2005 in the ordinary course of business;
and (iii) the CONSOL Energy Allocated Unknown Liabilities.

 

“Existing Litigation Matters” means the pending litigation matters set forth on
Schedule 2.

 

“Financial Statements” means the Annual Financial Statements and Quarterly
Financial Statements collectively.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“GasCo” has the meaning set forth in the preamble to this Agreement.

 

“GasCo Allocated Unknown Liabilities” means the initial $10 million of aggregate
Unknown Liabilities plus any amount by which total Unknown Liabilities exceeds
$50 million as well as any Unknown Liabilities that are asserted in writing by
third parties against GasCo and/or CONSOL Energy on or after the fifth
anniversary of the Effective Date.

 

“GasCo Capital Stock” means all classes or series of capital stock of CNX and
all options, warrants and other rights to acquire such capital stock.

 

“GasCo Common Stock” means the common stock of CNX.

 

“GasCo Indebtedness” means the aggregate principal amount of total liabilities
(whether long-term or short-term) for borrowed money (including capitalized
leases) of GasCo, as determined for purposes of its Financial Statements
prepared in accordance with GAAP.

 

“GasCo Indemnified Parties” has the meaning set forth in Section 7.2 of this
Agreement.

 

“GasCo Public Documents” has the meaning set forth in Section 4.1(a)(viii) of
this Agreement.

 

“GasCo Shared Contract” means any Contract to which GasCo is a party relating in
part to the CONSOL Energy Business.

 

“GasCo Transfer Agent” means the transfer agent and registrar for the GasCo
Common Stock.

 

“GasCo Voting Stock” has the meaning set forth in Section 4.2 of this Agreement.

 

“GasCo’s Auditors” means the independent registered public accounting firm
engaged by GasCo.

 

“Gas Operations” means (i) the gas related businesses and operations conducted
by CONSOL Energy prior to the Effective Date related to the commercial
exploration, development, gathering, production, and marketing and sale of oil
and gas, including as described in the Offering Memorandum, and the businesses
and operations conducted by GasCo

 

5



--------------------------------------------------------------------------------

Master Separation Agreement

 

on and after the Effective Date, but excluding operations in connection with the
assets set forth in Schedule 3, and (ii) except as otherwise expressly provided
in this Agreement, any terminated, divested or discontinued businesses or
operations that at the time of such termination, divestiture or discontinuation
related to the Gas Operations (as described in the foregoing clause (i)) as then
conducted.

 

“Gas Operations Assets” means:

 

  (i) all oil and gas mineral rights owned or leased by CONSOL Energy, together
with all other assets, properties, Contracts and rights (including goodwill and
rights arising under Contracts), wherever located (including in the possession
of vendors, other Persons or elsewhere), whether real, personal or mixed,
tangible, intangible or contingent, in each case whether or not recorded or
reflected or required to be recorded or reflected on the books and records or
financial statements of CONSOL Energy used exclusively or held for use
exclusively in the Gas Operations, provided, however, that CONSOL Energy shall
only grant and this definition shall only include surface access rights to the
extent necessary to produce, capture and transport oil and gas, and CONSOL
Energy shall retain ownership of all surface rights not used solely for the Gas
Operations, and provided, further, however, that neither this Agreement nor any
Contribution Agreement shall convey nor shall this definition include the oil
and gas mineral rights owned or leased by CONSOL Energy and the other assets,
properties, Contracts and rights which are the subject of the Master Lease, and
provided, further, however, that neither this Agreement nor any Contribution
Agreement shall convey nor shall this definition include any assets, properties,
Contracts and rights listed on Schedule 3 attached hereto, and provided,
further, however, that the credit and allowances describe in Section 22 of the
Master Cooperation and Safety Agreement shall be excluded, and provided,
further, however, that neither this Agreement nor any Contribution Agreement
shall convey nor shall this definition include any Contract to the extent
relating to the option or right of CONSOL Energy to purchase gas wells and
related oil and gas mineral rights owned by third parties in connection with
mine through and plugging; and

 

  (ii) any and all assets that are expressly listed, scheduled or otherwise
clearly described in a Contribution Agreement as assets to be transferred to
GasCo.

 

“Gas Operations Liabilities” means the following:

 

  (i) any and all Liabilities to the extent arising out of or relating to the
Gas Operations or the Gas Operations Assets, in each case whether such
Liabilities arise or accrue prior to, on or after the Effective Date, provided,
however, that GasCo shall not assume and this definition shall not include
Excluded Liabilities;

 

  (ii) any and all Liabilities that are expressly listed, scheduled or otherwise
clearly described in a Contribution Agreement or any other Ancillary Agreement
as Liabilities to be assumed by GasCo;

 

6



--------------------------------------------------------------------------------

Master Separation Agreement

 

  (iii) all obligations of GasCo under or pursuant to this Agreement, any other
Ancillary Agreement or any other instrument entered into in connection herewith
or therewith;

 

  (iv) all litigation and claims relating to the Gas Operations or the Gas
Operations Assets including the Existing Litigation Matters, the Levisa Coal
Company royalty payments, royalty claims by persons who are parties to the same
type of agreement as the Levisa Coal Company which resulted in royalty payments
being made to Levisa Coal Company, and the Commonwealth of Virginia severance
tax audit;

 

  (v) any employee-related Liabilities, including pension, retiree medical and
retiree and active life insurance Liabilities, related to the service of GasCo
employees on or after the Effective Date;

 

  (vi) any items listed on the historical financial statements of GasCo, dated
December 31, 2004 and March 31, 2005, as liabilities or obligations thereof or
of the same type as is reflected in such historical financial statements and
arising after March 31, 2005 in the ordinary course of business ; and

 

  (vii) the other pension employee liability associated with GasCo employees who
are currently covered and accruing benefits under CONSOL Energy’s retiree
medical and retiree life insurance plan(s).

 

“Indemnified Party” has the meaning set forth in Section 7.3(a) of this
Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 7.3(a) of this
Agreement.

 

“Information” means nonpublic, confidential and proprietary information, whether
or not patentable or copyrightable, in written, oral, electronic or other
tangible or intangible forms, stored in any medium, including studies, reports,
records, books, contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

 

“Intended Transferee” has the meaning set forth in Section 2.5(b) of this
Agreement.

 

“Intended Transferor” has the meaning set forth in Section 2.5(b) of this
Agreement.

 

“Intercompany Loan Agreement” means that certain Intercompany Revolving Credit
Agreement to be entered into between CEI and CNX, as the same may be amended
from time to time.

 

“Inter-Group Indebtedness” means indebtedness, if any, for advances or borrowed
funds between CONSOL Energy and GasCo as reflected on the books and records of
CONSOL Energy.

 

7



--------------------------------------------------------------------------------

Master Separation Agreement

 

“IRS” means the United States Internal Revenue Service.

 

“Liabilities” means debts, liabilities (including Environmental Liabilities),
guarantees, assurances, commitments and obligations of any nature or
description, whether fixed, contingent or absolute, asserted or unasserted,
matured or unmatured, liquidated or unliquidated, accrued or not accrued, known
or unknown, due or to become due, whenever or however arising (including,
without limitation, whether arising out of (i) any Contract or tort based on
negligence or strict liability or (ii) any act or failure to act by any past or
present Representative, whether or not such act or failure to act was within
such Representative’s authority), and whether or not the same would be required
by GAAP to be reflected in financial statements or disclosed in the notes
thereto.

 

“Master Lease” means that certain Master Lease attached hereto as Exhibit A.

 

“Non-controlling Party” has the meaning set forth in Section 7.3(d)(ii) of this
Agreement.

 

“Offering Memorandum” means the final offering memorandum used in connection
with the Private Placement.

 

“Ordinary Course of Business” means the ordinary course of the Gas Operations as
conducted by CONSOL Energy prior to the Effective Date consistent with
historical custom and practice during normal day-to-day operations and not
requiring any special authorization of any nature.

 

“Owning Party” has the meaning set forth in Section 5.2 of this Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency,
or political subdivision thereof.

 

“Placement Agent” means Friedman, Billings, Ramsey & Co., Inc.

 

“Possessor” has the meaning set forth in Section 5.3 of this Agreement.

 

“Private Placement” has the meaning set for in the recitals to this Agreement.

 

“Purchase Agreement” means the Purchase/Placement Agreement between CONSOL
Energy, GasCo and the Placement Agent relating to the Private Placement, as
amended from time to time.

 

“Quarterly Financial Statements” has the meaning set forth in Section 4.1(a) of
this Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement to be
entered into between CONSOL Energy, GasCo and the Placement Agent, as such
Registration Rights Agreement may be amended from time to time.

 

8



--------------------------------------------------------------------------------

Master Separation Agreement

 

“Regulation S-K” means Regulation S-K of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act as amended from time to
time and any successor provision thereto promulgated by the SEC.

 

“Regulation S-X” means Regulation S-X of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act as amended from time to
time and any successor provision thereto promulgated by the SEC.

 

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, independent contractors, suppliers or
vendors, consultants, advisors, accountants or attorneys.

 

“Requestor” has the meaning set forth in Section 5.3 of this Agreement.

 

“Retention Period” has the meaning set forth in Section 5.4 of this Agreement.

 

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with the rules and regulations promulgated thereunder.

 

“Services Agreement” means the Services Agreement entered into by and between
CONSOL Energy and GasCo effective as of the Effective Date, pursuant to which
CONSOL Energy will provide certain transition services to GasCo, as such
Services Agreement may be amended from time to time.

 

“Tax” and “Taxes” have the meanings set forth in the Tax Sharing Agreement.

 

“Tax Sharing Agreement” means that certain Tax Sharing Agreement entered into by
and between CONSOL Energy and GasCo effective as of the Effective Date, as such
Tax Sharing Agreement may be amended from time to time.

 

“Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code.

 

“Third-Party Claim” has the meaning set forth in Section 7.3(d)(i) of this
Agreement.

 

“Unknown Liabilities” means the aggregate of all Liabilities to third parties
arising out of or related to Gas Operations that (i) existed prior to or on the
Effective Date and (ii) were not known on the Effective Date to exist by either
the chief financial officer or general counsel of CONSOL Energy.

 

2. Contribution and Assumption

 

2.1 Contribution of Gas Operations Assets. Unless otherwise provided in this
Agreement or in any Ancillary Agreement, effective as of the Effective Date,
CONSOL Energy will assign, transfer and convey to GasCo and GasCo will receive
and accept from CONSOL Energy the Gas Operations Assets. Such assignments,
transfers and conveyances will be

 

9



--------------------------------------------------------------------------------

Master Separation Agreement

 

effective as of the Effective Date or at such times as provided in each
respective Ancillary Agreement and will be subject to the terms and conditions
of this Agreement and any applicable Ancillary Agreement. CONSOL Energy
represents and warrants to GasCo that the Gas Operations Assets together with
the assets to be leased under the Master Lease are sufficient to conduct the Gas
Operations as conducted by CONSOL Energy prior to the Effective Date.

 

2.2 Assumption of Liabilities. Unless otherwise provided in this Agreement or in
any Ancillary Agreement, on the Effective Date, GasCo will assume, and on a
timely basis pay, perform, satisfy and discharge the Gas Operations Liabilities
in accordance with their respective terms. GasCo will be responsible for all Gas
Operations Liabilities, regardless of (a) when or where such Liabilities arose
or arise, (b) whether the facts on which they are based occurred on, prior to or
subsequent to the Effective Date, (c) where or against whom such Liabilities are
asserted or determined, (d) whether asserted or determined on, prior to or
subsequent to the Effective Date, or (e) whether arising from or alleged to
arise from negligence, recklessness, violation of law, fraud, misrepresentation
or otherwise (each, a “Bad Act”) by CONSOL Energy, GasCo or any of their
respective past or present Representatives; provided, however, that this clause
2.2(e) will not limit GasCo’s right to make a claim against CONSOL Energy for
Damages suffered by it to the extent that such Damages are a direct result of a
Bad Act committed by CONSOL Energy subsequent to the Effective Date; provided
further, however, that GasCo’s right to make such a claim may otherwise be
limited in any Ancillary Agreement. Such assumptions of Gas Operations
Liabilities will be subject to the terms and conditions of this Agreement and
any applicable Ancillary Agreement.

 

2.3 Effective Date; Deliveries. In furtherance of the assignment, transfer and
conveyance of the Gas Operations Assets and the assumption of the Gas Operations
Liabilities as set forth in this Agreement and the Ancillary Agreements, unless
otherwise provided in this Agreement or in any Ancillary Agreement, on the date
hereof (to the extent not previously executed and delivered), the parties will
execute and deliver, and they will cause their respective Subsidiaries and
Representatives, as applicable, to execute and deliver: (a) each of the other
Ancillary Agreements; (b) such bills of sale, stock powers, certificates of
title, assignments of Contracts, subleases and other instruments of transfer,
conveyance and assignment as, and to the extent, necessary or convenient to
evidence the transfer, conveyance and assignment to GasCo of all of CONSOL
Energy’s right, title and interest in and to the Gas Operations Assets; and (c)
such assumptions of Contracts, indemnities and other instruments of assumption
as, and to the extent, necessary or convenient to evidence the valid and
effective assumption of the Gas Operations Liabilities by GasCo and
indemnification of CONSOL Energy by GasCo. The parties will execute and deliver
the Master Lease on the date hereof.

 

2.4 No Representations or Warranties. GasCo acknowledges and agrees that, except
as expressly set forth in this Agreement, any Ancillary Agreement or any other
instrument or agreement between the parties entered into in connection with the
Contribution, (a) CONSOL Energy is not making any representations or warranties
in this Agreement or any Ancillary Agreement, express or implied, as to the
condition, quality, merchantability or fitness of any Gas Operations Asset
transferred pursuant to this Agreement, any Ancillary Agreement or any other
agreement contemplated hereby or thereby, (b) EXCEPT TO THE EXTENT EXPRESSLY SET
FORTH IN CERTAIN DEEDS TO BE EXECUTED IN GASCO’S FAVOR, ALL SUCH GAS OPERATIONS
ASSETS WILL BE TRANSFERRED ON AN “AS IS,”

 

10



--------------------------------------------------------------------------------

Master Separation Agreement

 

“WHERE IS” BASIS (AND IN THE CASE OF ANY REAL PROPERTY OR INTEREST THEREIN TO
THE EXTENT DEEMED APPROPRIATE BY CONSOL ENERGY, BY MEANS OF A QUITCLAIM OR
SIMILAR FORM DEED OR CONVEYANCE), and (c) GasCo will bear the economic and legal
risks that any conveyance will prove to be insufficient to vest in them good and
marketable title, free and clear of any security interest, pledge, lien, charge,
claim or other encumbrance of any nature whatsoever.

 

2.5 Transfers Not Effected On the Effective Date.

 

(a) The parties acknowledge and agree that some of the assignments, transfers or
conveyances contemplated by this Article 2 may not be effected on or before the
Effective Date due to the inability of the parties to obtain necessary consents
or approvals or the inability of the parties to take certain other actions
necessary to effect such assignments, transfers or conveyances by the Effective
Date. To the extent any assignments, transfers or conveyances contemplated by
this Article 2 have not been fully effected on or before the Effective Date,
CONSOL Energy and GasCo will cooperate and use commercially reasonable efforts
to obtain any necessary consents or approvals or take any other actions
necessary to effect such assignments, transfers or conveyances as promptly as
practicable following the Effective Date; provided, however, that subsequent to
the Effective Date any such actions shall be at GasCo’s expense.

 

(b) Nothing in this Agreement will be deemed to require the transfer, assignment
or conveyance of any Contract or other asset by CONSOL Energy (an “Intended
Transferor”) to GasCo which is otherwise intended to be transferred to GasCo (an
“Intended Transferee”) to the extent that such transfer, assignment or
conveyance, to the extent that any necessary approval or consent therefor had
not been obtained, would constitute a material breach of such Contract or cause
forfeiture or loss of such asset; provided, however, that even if such Contract
or other asset cannot be so transferred, assigned or conveyed, such Contract or
other asset will be deemed a Gas Operations Asset solely for purposes of
determining whether any Liability is a Gas Operations Liability.

 

(c) If an attempted transfer, conveyance or assignment would be ineffective or
would impair an Intended Transferee’s rights, title and interest under or to any
such Gas Operations Asset so that the Intended Transferee would not receive all
such rights, title and interest then the parties will use commercially
reasonable efforts to provide to, or cause to be provided to, the Intended
Transferee, to the extent permitted by law, the rights of any such Gas
Operations Asset and take such other actions as may reasonably be requested by
the other party in order to place the Intended Transferee, insofar as reasonably
possible, in the same position as if such Gas Operations Asset had been
transferred as contemplated hereby. In connection therewith, (i) the Intended
Transferor will promptly pass along to the Intended Transferee when received all
benefits derived by the Intended Transferor with respect to any such Gas
Operations Asset, and (ii) the Intended Transferee will pay, perform and
discharge on behalf of the Intended Transferor all of the Intended Transferor’s
obligations with respect to any such Gas Operations Asset in a timely manner and
in accordance with the terms thereof. If and when such consents or approvals are
obtained or such other required actions have been taken, the transfer,
assignment or conveyance of the applicable Gas Operations Asset will be effected
in accordance with the terms of this Agreement and any applicable Ancillary
Agreement.

 

11



--------------------------------------------------------------------------------

Master Separation Agreement

 

2.6 Shared Contracts. The parties agree as follows:

 

(a) At the written request of GasCo, CONSOL Energy will, to the extent permitted
by the applicable CONSOL Energy Shared Contract and applicable law, make
available to GasCo the benefits and rights under the CONSOL Energy Shared
Contracts (except where the benefits or rights under such CONSOL Energy Shared
Contracts are specifically provided pursuant to an Ancillary Agreement) which
are substantially equivalent to the benefits and rights enjoyed by CONSOL Energy
under each CONSOL Energy Shared Contract for which such request is made by
GasCo, to the extent such benefits relate to the Gas Operations; provided,
however, that GasCo will assume and discharge (or promptly reimburse CONSOL
Energy for) the obligations and liabilities under the relevant CONSOL Energy
Shared Contracts associated with the benefits and rights so made available to
GasCo.

 

(b) At the written request of CONSOL Energy, GasCo will, to the extent permitted
by the applicable GasCo Shared Contract and applicable law, make available to
CONSOL Energy the benefits and rights under the GasCo Shared Contracts (except
where the benefits or rights under such GasCo Shared Contracts are specifically
provided pursuant to an Ancillary Agreement) which are substantially equivalent
to the benefits and rights enjoyed by GasCo under each GasCo Shared Contract for
which such request is made by CONSOL Energy, to the extent such benefits relate
to the CONSOL Energy Business; provided, however, that CONSOL Energy will assume
and discharge (or promptly reimburse GasCo for) the obligations and liabilities
under the relevant GasCo Shared Contracts associated with the benefits and
rights so made available to CONSOL Energy.

 

The parties’ rights and obligations pursuant to this Section 2.6 will terminate
with respect to any particular CONSOL Energy Shared Contract or GasCo Shared
Contract at such time that the arrangement pursuant to this Section 2.6 is no
longer permitted thereunder.

 

3. Private Placement

 

3.1 Proceeds of the Private Placement. The Private Placement will be a primary
offering of GasCo Common Stock, and the net proceeds of the Private Placement
will be used to fund a special dividend to CONSOL Energy.

 

3.2 Conditions Precedent to Consummation of the Private Placement. The
obligations of the parties to consummate the Private Placement will be subject
to such conditions as CEI will determine in its sole and absolute discretion,
which conditions will be for the sole benefit of CEI, may be waived by CEI in
its sole and absolute discretion, and any determination by CEI regarding the
satisfaction or waiver of any of such conditions will be conclusive. Such
conditions will include, without limitation, the following:

 

(a) The actions and filings with regard to state securities and blue sky laws of
the United States (and any comparable laws under any foreign jurisdictions)
referred to in the Purchase Agreement will have been taken and, where
applicable, have become effective or been accepted;

 

(b) CNX will have entered into the Purchase Agreement and all conditions to the
obligations of CNX and the Placement Agent thereunder will have been satisfied
or waived;

 

12



--------------------------------------------------------------------------------

Master Separation Agreement

 

(c) CEI will be satisfied in its sole and absolute discretion that (i) it will
possess Tax Control of GasCo immediately following the consummation of the
Private Placement, (ii) all other matters regarding the tax-free nature of the
contribution, to the extent applicable as of the time the Private Placement is
consummated, be satisfied or, in CEI’s sole and absolute discretion, can be
anticipated to be satisfied;

 

(d) No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Private Placement or any of the other transactions contemplated by this
Agreement or any Ancillary Agreement will be in effect;

 

(e) CEI will have determined that the terms of the Private Placement, including
the timing and pricing thereof, and other material matters in connection
therewith, are acceptable to CEI; and

 

(f) This Agreement will not have been terminated.

 

4. Financial and Other Covenants

 

4.1 Financial and Other Information.

 

(a) Financial Information. CNX agrees that, for so long as CEI is required to
consolidate the results of operations and financial position of CNX (as
determined in accordance with GAAP consistently applied and consistent with SEC
reporting requirements):

 

(i) General Obligation. CNX and CEI will use all commercially reasonable efforts
to cooperate and actively consult with the other party in order for CNX to
provide its financial information to CEI in a timely manner as it reasonably
requests.

 

(ii) Disclosure of Financial Controls. CNX will maintain, as of and after the
Effective Date, disclosure controls and procedures and internal control over
financial reporting as defined in Exchange Act Rule 13a-15 promulgated under the
Exchange Act; CNX will cause each of its principal executive and principal
financial officers to sign and deliver certifications to CNX’s periodic reports
and will include the certifications in CNX’s periodic reports, as and when
required pursuant to Exchange Act Rule 13a-14 and Item 601 of Regulation S-K;
CNX will cause its management to evaluate CNX’s disclosure controls and
procedures and internal control over financial reporting (including any change
in internal control over financial reporting) as and when required pursuant to
Exchange Act Rule 13a-15; CNX will disclose in its periodic reports filed with
the SEC information concerning CNX management’s responsibilities for and
evaluation of CNX’s disclosure controls and procedures and internal control over
financial reporting (including, without limitation, the annual management report
and attestation report of CNX’s independent auditors relating to internal
control over financial reporting) as and when required under Items 307 and 308
of Regulation S-K and other applicable SEC rules; and, without limiting the
general application of the foregoing, CNX will maintain as of and after the
Effective Date internal systems and procedures that will provide reasonable
assurance that (A) the Financial Statements are reliable and timely prepared in
accordance with GAAP and applicable law, (B) all transactions of GasCo are
recorded as necessary to permit the preparation of the Financial Statements, (C)
the receipts and expenditures of GasCo are authorized at the

 

13



--------------------------------------------------------------------------------

Master Separation Agreement

 

appropriate level within GasCo, and (D) unauthorized use or disposition of the
assets of GasCo that could have material effect on the Financial Statements is
prevented or detected in a timely manner.

 

(iii) Fiscal Year. CNX will maintain a fiscal year that commences and ends on
the same calendar days as CEI’s fiscal year commences and ends, and will
maintain monthly accounting periods that commence and end on the same calendar
days as CEI’s monthly accounting periods commence and end.

 

(iv) Quarterly Financial Statements. Upon CNX’s becoming subject to the
reporting requirements under the Exchange Act, CNX will file each of its Form
10-Qs in accordance with all applicable SEC rules no later than the date on
which CEI files its Form 10-Q for that fiscal quarter. Prior to the date on
which CNX becomes subject to the reporting requirements of the Exchange Act and
if CNX is required to deliver financial statements and/or a discussion and
analysis by management of CNX’s financial condition and results of operations
for such fiscal period to its stockholders, CNX will send to CEI the equivalent
of financial statements and/or a discussion and analysis by management of CNX’s
financial condition and results of operations for such fiscal period as would be
required in a Form 10-Q no later than the date on which CEI files its Form 10-Q
for that fiscal quarter. The Form 10-Qs or equivalent information is referred to
in this Agreement as the “Quarterly Financial Statements.”

 

(v) Annual Financial Statements. Upon CNX’s becoming subject to the reporting
requirements under the Exchange Act, CNX will file an annual report on Form 10-K
in accordance with all applicable SEC rules no later than the date on which CEI
files its Form 10-K for that fiscal year. Prior to the date on which CNX becomes
subject to the reporting requirements of the Exchange Act and if CNX is required
to deliver financial statements and/or a discussion and analysis by management
of CNX’s financial condition and results of operations for such fiscal year to
its stockholders, CNX will send to CEI the equivalent of the financial
statements and/or a discussion and analysis by management of CNX’s financial
condition and results of operations for such fiscal year as would be required in
a Form 10- no later than the date on which CEI files its Form 10-K for that
fiscal year. The Form 10-K or equivalent information is referred to in this
Agreement as the “Annual Financial Statements.”

 

(vi) Affiliate Financial Statements. CNX will deliver to CEI all Quarterly and
Annual Financial Statements of each affiliate of CNX which is itself required to
file financial statements with the SEC or otherwise make such financial
statements publicly available, with such financial statements to be provided in
the same manner and detail and on the same time schedule as those financial
statements of CNX required to be delivered to CEI pursuant to this Section 4.1.

 

(vii) Conformance with CEI Financial Presentation. All information filed with
the SEC by CNX will be consistent in terms of substance, format and detail as
that filed by CEI and otherwise consistent with CEI’s policies with respect to
the application of the rules and regulations of the SEC, including Regulations
S-X and GAAP and practices in effect from time to time, with such changes
therein as may be requested by CEI from time to time consistent with changes in
such accounting principles and practices, provided that such substance, format
and detail are consistent with Regulation S-X and GAAP and approved by the audit
committee of CNX.

 

14



--------------------------------------------------------------------------------

Master Separation Agreement

 

(viii) CNX Reports Generally. CNX will deliver to CEI as soon as practicable
drafts of: (x) all reports, notices and proxy and information statements to be
sent or made available by CNX to its respective security holders, (y) all
regular, periodic and other reports to be filed or furnished under the Exchange
Act (including Reports on Forms 10-K, 10-Q and 8-K and Annual Reports to
Shareholders), and (z) all registration statements and prospectuses to be filed
by CNX with the SEC or any securities exchange pursuant to the listed company
manual (or similar requirements) of such exchange (collectively, the documents
identified in clauses (x), (y) and (z) are referred to in this Agreement as
“GasCo Public Documents”); to the extent practicable CEI and CNX financial
Representatives will actively consult with each other regarding these drafts
prior to any anticipated filing with the SEC by CNX, with particular focus on
any changes which could have an effect upon CEI’s financial statements, notes
thereto or other regular, periodic and other reports or disclosures that CEI may
be required to make under the Exchange Act or pursuant to the listed company
manual (or similar requirements) of the New York Stock Exchange (collectively,
the “CONSOL Energy Public Filings”).

 

(ix) Budgets and Financial Projections. CNX will, in accordance with the CEI
planning calendar, deliver to CEI copies of all annual and other budgets and
financial projections (consistent in terms of format and detail and otherwise as
required by CEI) relating to CNX and its affiliates on a consolidated basis, and
will provide CEI and its Representatives an opportunity to meet, on one or more
occasions, with management of GasCo to discuss such budgets and projections.

 

(x) Other Information. GasCo will promptly deliver to CEI such other information
and data with respect to GasCo and its affiliates and their respective business,
properties, financial positions, results of operations and prospects as from
time to time may be requested by CEI.

 

(xi) Press Releases and Similar Information. CNX and CEI will consult with each
other as to the timing of their annual and quarterly earnings releases and any
interim financial guidance for a current or future period and will give each
other the opportunity to review the information therein relating to GasCo and to
comment thereon. CNX will make reasonable efforts to issue its annual and
quarterly earnings releases at the same time as CEI’s releases.

 

(b) Auditors and Audits; Annual Statements and Accounting. CNX agrees that, for
so long as CEI is required to consolidate CNX’s results of operations and
financial position (in accordance with GAAP):

 

(i) Selection of CNX Auditors. CNX and CEI will use all commercially reasonable
efforts to cooperate and actively consult with the other party regarding the
selection of independent registered public accounting firms.

 

(ii) Accounting Changes Requested by CEI. CNX will make any changes in its
accounting estimates or accounting principles that are requested by CEI in order
for CNX’s accounting practices and principles to be consistent with those of
CEI, provided that such substance, format and detail are consistent with
Regulation S-X and GAAP and approved by the audit committee of CNX.

 

15



--------------------------------------------------------------------------------

Master Separation Agreement

 

(iii) Audit Timing. CNX will use its commercially reasonable efforts to enable
GasCo’s Auditors to complete their audit such that they will date their opinion
on the Annual Financial Statements on the same date that CEI’s independent
certified public accountants (“CONSOL Energy’s Auditors”) date their opinion on
CEI’s audited annual financial statements (the “CONSOL Energy Annual
Statements”), and to enable CEI to meet its timetable for the printing, filing
and public dissemination of the CONSOL Energy Annual Statements, all in
accordance with Section 4.1(a) hereof and as required by applicable law.

 

(iv) Information Needed by CEI. CNX will provide to CEI all information that CEI
requires to meet its schedule for the preparation, printing, filing, and public
dissemination of the CONSOL Energy Annual Statements and as required by
applicable law. Without limiting the generality of the foregoing, CNX will
provide all required financial information to GasCo’s Auditors in a sufficient
and reasonable time and in sufficient detail to permit GasCo’s Auditors to take
all steps and perform all reviews necessary to provide sufficient assistance to
CONSOL Energy’s Auditors with respect to information to be included or contained
in the CONSOL Energy Annual Statements.

 

(v) Access to CNX Auditors. CNX will authorize GasCo’s Auditors to make
available to CONSOL Energy’s Auditors both the personnel who performed, or are
performing, the annual audit of CNX and work papers related to the annual audit
of CNX, in all cases within a reasonable time prior to GasCo’s Auditors’ opinion
date, so that CONSOL Energy’s Auditors are able to perform the procedures they
consider necessary to take responsibility for the work of GasCo’s Auditors as it
relates to CONSOL Energy’s Auditors’ report on CEI’s statements, all within
sufficient time to enable CEI to meet its timetable for the printing, filing and
public dissemination of the CONSOL Energy Annual Statements.

 

(vi) Access to Records. If CEI determines in good faith that there may be some
inaccuracy in CNX’s financial statements or deficiency or weakness in CNX’s
internal accounting controls or operations that could materially impact CEI’s
financial statements or otherwise could be required to be reported in CONSOL
Energy Public Filings or otherwise, at CEI’s request, GasCo will provide CEI’s
internal auditors and other Representatives with access to GasCo’s books and
records so that CEI may conduct audits or other examinations relating to the
financial statements provided by CNX under this Agreement as well as to the
internal accounting controls and operations of the CNX.

 

(vii) Notice of Changes. Subject to Section 4.1(a)(viii), CNX will give CEI as
much prior notice as reasonably practicable of any proposed determination of, or
any significant changes in, CNX’s accounting estimates or accounting principles
or internal controls over financial reporting from those in effect on the
Effective Date. CNX will consult with CEI and, if requested by CEI, CNX will
consult with CONSOL Energy’s Auditors with respect thereto. Except as required
by Regulation S-X or GAAP or the audit committee of CNX, CNX will not make any
such determination or changes without CEI’s prior written consent if such a
determination or a change would be sufficiently material to be required to be
disclosed in CNX’s or CEI’s financial statements as filed with the SEC or
otherwise publicly disclosed in CONSOL Energy Public Filings.

 

16



--------------------------------------------------------------------------------

Master Separation Agreement

 

(viii) Special Reports of Deficiencies or Violations. CNX will report in
reasonable detail to CEI the following events or circumstances promptly after
any executive officer of CNX or any member of the CNX’s Board of Directors
becomes aware of such matter: (A) all significant deficiencies and material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect CNX’s ability to
record, process, summarize and report financial information; (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in CNX’s internal control over financial reporting; (C) any
illegal act within the meaning of Section 10A(b) and (f) of the Exchange Act;
and (D) any report of a material violation of law that an attorney representing
GasCo has formally made to any officers or directors of CNX pursuant to the
SEC’s attorney conduct rules (17 C.F.R. Part 205).

 

4.2 Other Covenants. In addition to the other covenants contained in this
Agreement and the Ancillary Agreements, GasCo hereby covenants and agrees that,
for so long as CONSOL Energy beneficially owns at least fifty percent (50%) of
the total voting power of all classes of then outstanding capital stock of CNX
entitled to vote generally in the election of directors (“GasCo Voting Stock”):

 

(a) GasCo will not, without the prior written consent of CONSOL Energy (which
CONSOL Energy may withhold in its sole and absolute discretion), take, or cause
to be taken, directly or indirectly, any action, including making or failing to
make any election under the law of any state, which has the effect, directly or
indirectly, of restricting or limiting the ability of CONSOL Energy to freely
sell, transfer, assign, pledge or otherwise dispose of shares of GasCo Common
Stock or which would restrict or limit the rights of any transferee of CONSOL
Energy as a holder of GasCo Common Stock. Without limiting the generality of the
foregoing, GasCo will not, without the prior written consent of CEI (which CEI
may withhold in its sole and absolute discretion), take any action, or take any
action to recommend to its stockholders any action, which would among other
things, limit the legal rights of, or deny any benefit to, CONSOL Energy or of
any transferee of CONSOL Energy as a CNX stockholder either (i) solely as a
result of the amount of Common Stock owned by CONSOL Energy or any transferee of
CONSOL Energy or (ii) in a manner not applicable to CNX stockholders generally.

 

(b) To the extent that CEI or any subsidiary of CEI is a party to any Contracts
that provide that certain actions or inactions of CEI or any subsidiary of CEI
may result in CEI or any subsidiary of CEI being in breach of or in default
under such Contracts and CEI has advised CNX of the existence, and has furnished
CNX with copies, of such Contracts (or the relevant portions thereof), GasCo
will not take or fail to take, as applicable, and GasCo will not take or fail to
take any actions that reasonably could result in CEI or any subsidiary of CEI
being in breach of or in default under any such Contract. The parties
acknowledge and agree that from time to time CEI or any subsidiary of CEI may in
good faith (and not solely with the intention of imposing restrictions on GasCo
pursuant to this covenant) enter into additional Contracts or amendments to
existing Contracts that provide that certain actions or inactions of CEI or any
subsidiary of CEI (including, for purposes of this Section 4.2(b), GasCo) may
result in CONSOL Energy being in breach of or in default under such Contracts.
In such event, provided CONSOL

 

17



--------------------------------------------------------------------------------

Master Separation Agreement

 

Energy has notified CNX of such additional Contracts or amendments to existing
Contracts, GasCo will not thereafter take or fail to take, as applicable, any
actions that reasonably could result in CEI or any subsidiary of CEI being in
breach of or in default under any such additional Contracts or amendments to
existing Contracts. CONSOL Energy acknowledges and agrees that GasCo will not be
deemed in breach of this Section 4.2(b) to the extent that, prior to being
notified by CEI of an additional Contract or an amendment to an existing
Contract pursuant to this Section 4.2(b), GasCo already has taken or failed to
take one or more actions that would otherwise constitute a breach of this
Section 4.2(b) had such action(s) or inaction(s) occurred after such
notification, provided that GasCo does not, after notification by CEI, take any
further action or fail to take any action that contributes further to such
breach or default. GasCo agrees that any Information provided to it pursuant to
this Section 4.2(b) will constitute Information that is subject to GasCo’s
obligations under Article 5.

 

4.3 Options.

 

(a) CNX shall grant to CONSOL Energy the option to purchase GasCo Common Stock
at the following times and subject to the following conditions:

 

(i) CNX grants to CONSOL Energy, on the terms and conditions set forth herein, a
continuing right (the “Tax Consolidation Option”) to purchase from CNX, at the
times set forth herein, such number of shares of GasCo Common Stock as is
necessary to allow CONSOL Energy to maintain the beneficial ownership of 80% of
the issued and outstanding GasCo Capital Stock on a fully-diluted basis.

 

(ii) CNX hereby also grants to CONSOL Energy, on the terms and conditions set
forth herein, a continuing right (the “Spin-Off Option” and, collectively with
the Tax Consolidation Option, the “Options” or individually an “Option”) to
purchase from CNX, such number of shares of GasCo Capital Stock as is necessary
to allow CONSOL Energy to effect the Distribution. The Spin-Off Option shall be
exercisable at any time prior to and in conjunction with the Distribution.

 

(iii) Each Option shall be assignable, in whole or in part and from time to
time, by CONSOL Energy to any Affiliate of CONSOL Energy. The exercise price for
the shares of GasCo Capital Stock purchased pursuant hereto shall be the Market
Price (as defined below) of the GasCo Capital Stock as of the date of first
delivery of notice of exercise of the Option by CONSOL Energy (or its permitted
assignee hereunder) to GasCo as set forth in Section 4.3(b) hereof. For purposes
of this Section 4.3, “Market Price” shall mean (i) the average of the last sales
price of such shares on each of the five (5) trading days immediately preceding
such date on the securities exchange or quotation system on which such stock is
listed or (ii) if such shares are not traded on an exchange or quotation system
such price as is determined by agreed upon procedures reasonably satisfactory to
CNX and CEI.

 

(iv) CNX shall not be required to issue any shares of GasCo Capital Stock if
such issuance would violate any law, rule or regulation to which CNX is subject.

 

(b) Notice. At least twenty (20) business days prior to the issuance of any
shares of GasCo Capital Stock or the first date on which any event could occur
that, in the

 

18



--------------------------------------------------------------------------------

Master Separation Agreement

 

absence of a full or partial exercise of the Option, would result in a reduction
of CONSOL Energy’s beneficial ownership in CNX below 80% of the issued and
outstanding GasCo Capital Stock of CNX on a fully-diluted basis, CNX will notify
CONSOL Energy in writing (the “Option Notice”) of any plans it has to issue such
shares and the date on which such event could first occur. The Option Notice
must specify the date on which CNX intends to issue additional shares of common
stock or on which such event could first occur, the number of shares CNX intends
to issue or may issue and the other terms and conditions of such issuance.

 

(c) Tax Consolidation Option Exercise and Option Payment. The Tax Consolidation
Option may be exercised by CONSOL Energy for a number of shares equal to or less
than the number of shares that are necessary for CONSOL Energy to maintain, in
the aggregate, at least 80% of the issued and outstanding shares of common stock
of CNX, on a fully-diluted basis. The Tax Consolidation Option may be exercised
at any time after receipt of an applicable Option Notice and prior to the
applicable date of issuance of such shares by the delivery to CNX of a written
notice to such effect specifying: (i) the number of shares of common stock to be
purchased by CONSOL Energy; and (ii) a calculation of the exercise price for
such shares.

 

(d) Option Payment. Upon any such exercise of an Option, CNX will deliver to
CONSOL Energy, against payment therefor, certificates issued in the name of
CONSOL Energy representing the shares of GasCo Common Stock being purchased upon
such exercise. Payment for such shares shall be made by wire transfer or
intrabank transfer to such account as shall be specified by CNX for the full
purchase price for such shares.

 

(e) Effect of Failure to Exercise. Any failure by CONSOL Energy to exercise an
Option, or any exercise for less than all of the shares purchasable under the
Option, in connection with any particular issuance shall not affect CONSOL
Energy’s right to exercise an Option in connection with any subsequent issuance
or in connection with a Distribution.

 

(f) Termination of Tax Consolidation Option. The Tax Consolidation Option shall
terminate upon the occurrence of the first issuance of GasCo Common Stock that
results in the reduction of CONSOL Energy’s beneficial ownership of GasCo Common
Stock below 80% on a fully-diluted basis, excluding any issuance by CNX in
violation of this Agreement.

 

4.4 Distribution. CEI reserves its right to complete a Distribution following
the consummation of the Private Placement. CEI will, in its sole and absolute
discretion, determine the date of the consummation of the Distribution and all
terms of the Distribution, including without limitation, the form, structure and
terms of any transaction(s) and/or offering(s) to effect the Distribution and
the timing of and conditions to the consummation of the Distribution. In
addition, CEI may, at any time and from time to time until the completion of the
Distribution, modify or change the terms of the Distribution, including, without
limitation, by accelerating or delaying the timing of the consummation of all or
part of the Distribution. CNX will cooperate with CEI in all respects to
accomplish the Distribution and will, at CEI’s direction, promptly take any and
all actions necessary or desirable to effect the Distribution, including,
without limitation, to the extent necessary, the registration under the
Securities Act and the Exchange Act of the GasCo Capital Stock on an appropriate
registration form or forms to be designated by CEI. CONSOL Energy will select
any investment banker(s) and manager(s) in connection with the

 

19



--------------------------------------------------------------------------------

Master Separation Agreement

 

Distribution, as well as any financial printer, solicitation and/or exchange
agent and financial, legal, accounting and other advisors for CEI, provided,
however, that nothing in this Agreement will prohibit CNX from engaging (at its
own expense) its own financial, legal, accounting and other advisors in
connection with the Distribution.

 

4.5 Issuance of Additional Equity. CNX will not, without the prior written
consent of CONSOL Energy (which it may withhold in its sole and absolute
discretion and without regard that it has and could exercise the options
described in Section 4.3), issue any shares of GasCo Capital Stock or any
rights, warrants or options to acquire GasCo Capital Stock (including, without
limitation, securities convertible into or exchangeable for GasCo Capital
Stock), if after giving effect to such issuances and considering all of the
shares of GasCo Capital Stock acquirable pursuant to such rights, warrants and
options to be outstanding on the date of such issuance (whether or not then
exercisable), CONSOL Energy would own less than eighty (80%) of any class of
GasCo Capital Stock.

 

5. Access To Information

 

5.1 Restrictions on Disclosure of Information.

 

(a) Generally. Without limiting any rights or obligations under any other
existing or future agreement between the parties relating to confidentiality,
until and including the date which is three (3) years after the date on which
CONSOL Energy first beneficially owns less than 50% of GasCo Voting Stock, each
party and its Representatives will hold in strict confidence, with at least the
same degree of care that applies to CONSOL Energy’s Information pursuant to
policies in effect as of the Effective Date, all Information concerning the
other party that is either in its possession as of the Effective Date or
furnished by the other party or its respective Representatives at any time
pursuant to this Agreement, any Ancillary Agreement or the transactions
contemplated hereby or thereby. Notwithstanding the foregoing, each party and
its Representatives may disclose such Information to the extent that such party
can demonstrate that such Information is or was (i) in the public domain other
than by the breach of this Agreement or by breach of any other agreement between
or among the parties relating to confidentiality, or (ii) lawfully acquired from
a third Person on a non-confidential basis or independently developed by, or on
behalf of, such party by Persons who do not have access to, or descriptions of,
any such Information. Each party and its Representatives will maintain policies
and procedures, and develop such further policies and procedures as will from
time to time become necessary or appropriate, to ensure compliance with this
Section 5.1. Notwithstanding the foregoing, CONSOL Energy shall be entitled to
disclose any Information concerning GasCo to third parties in connection with
any proposed transaction involving CONSOL Energy’s ownership interest in CNX,
subject to agreement of such third parties to maintain the confidentiality of
such Information.

 

(b) Disclosure of Third Person Information. GasCo acknowledges that it may have
in its possession Information of third Persons that was received under
confidentiality or non-disclosure agreement with such third Person while part of
CONSOL Energy. GasCo and its Representatives will hold in strict confidence the
Information of third Persons to which GasCo has access, in accordance with the
terms of any agreements entered into prior to the Effective Date between CONSOL
Energy (whether acting through, on behalf of, or in connection with, the Gas
Operations) and such third Persons.

 

20



--------------------------------------------------------------------------------

Master Separation Agreement

 

5.2 Legally Required Disclosure of Information. If either party or any of its
Representatives becomes legally required to disclose any Information (the
“Disclosing Party”) that it is otherwise obligated to hold strict confidence
pursuant to Section 5.1, such party will promptly notify the Person that owns
the Information (the “Owning Party”) and will use all commercially reasonable
efforts to cooperate with the Owning Party so that the Owning Party may seek a
protective order or other appropriate remedy and/or waive compliance with this
Section 5.2. All expenses reasonably incurred by the Disclosing Party in seeking
a protective order or other remedy will be borne by the Owning Party. If such
protective order or other remedy is not obtained, or if the Owning Party waives
compliance with this Section 5.2, the Disclosing Party will (a) disclose only
that portion of the Information which its legal counsel advises it is compelled
to disclose or otherwise stand liable for contempt or suffer other similar
significant corporate censure or penalty, (b) use all commercially reasonable
efforts to obtain reliable assurance requested by the Owning Party that
confidential treatment will be accorded such Information, and (c) promptly
provide the Owning Party with a copy of the Information so disclosed, in the
same form and format so disclosed, together with a list of all Persons to whom
such Information was disclosed.

 

5.3 Access to Information. Until and including the final day of the Retention
Period (as defined in Section 5.4 below), each party and its Representatives
will cooperate with and afford to the other party reasonable access, upon
reasonable advance written request, to all Information (other than Information
which is (a) protected from disclosure by the attorney-client privilege or work
product doctrine, (b) proprietary in nature, (c) the subject of a
confidentiality agreement between such party and a third Person which prohibits
disclosure to the other party, or (d) prohibited from disclosure under
applicable law) owned by such party within such party’s or its Representative’s
possession which is created prior to the date on which CONSOL Energy first
beneficially owns less than 50% of GasCo Voting Stock and which relates to the
requesting party’s (the “Requestor”) business, assets or liabilities, and such
access is reasonably required by the Requestor (i) to comply with requirements
imposed on the Requestor by any governmental authority, (ii) for use in any
proceeding (except for a litigation matter between the parties or any of their
respective party members), (iii) to satisfy audit, accounting, Tax or similar
requirements, (iv) to obtain insurance, or (v) to comply with the Requestor’s
obligations under this Agreement or any Ancillary Agreement. As used in this
Agreement, “access” will mean the obligation of a party in possession of
Information (the “Possessor”) requested by the Requestor to exert its
commercially reasonable efforts to locate all requested Information that is
owned and/or possessed by Possessor or any respective party members or
Representatives and make such Information reasonably available to the Requestor
as more fully set forth below. The Possessor, at its own expense, will conduct a
diligent search designed to identify all requested Information and will collect
all such Information for inspection by the Requestor during normal business
hours at the Possessor’s place of business. Subject to such confidentiality
and/or security obligations as the Possessor may reasonably deem necessary, the
Requestor may have all requested Information duplicated at Requestor’s expense.
Alternatively, the Possessor may choose to deliver, at the Requestor’s expense,
all requested Information to the Requestor in the form requested by the
Requestor. The Possessor will notify the Requestor in writing at the time of
delivery if such Information is to be returned to the Possessor. In such case,
the Requestor will return to the

 

21



--------------------------------------------------------------------------------

Master Separation Agreement

 

Possessor such Information when no longer needed by the Requestor. In connection
with providing Information pursuant to this Section 5.3, each party hereto will,
upon the request of the other party and upon reasonable advance notice, make
available during normal business hours its respective employees (and those
employees of its respective party members and Representatives, as applicable) to
the extent that they are reasonably necessary to discuss and explain all
requested Information with and to the Requestor.

 

5.4 Record Retention. GasCo will adopt and comply with a record retention policy
with respect to Information owned by it that is no less stringent than CONSOL
Energy’s record retention policy in effect as of the Effective Date or as CONSOL
Energy may modify such policy during the three (3) year period subsequent to the
Effective Date, provided that CONSOL Energy notifies GasCo of any such
modifications. Each party will, at its sole cost and expense, preserve and
retain all Information in its respective possession or control that the other
party has the right to access pursuant to Section 5.3 or that it is required to
preserve and retain in accordance with such record retention policy or for any
longer period as may be required by (a) any government agency, (b) any
litigation matter, (c) applicable law, or (d) any Ancillary Agreement (as
applicable, the “Retention Period”). If either party wishes to dispose of any
Information which it is obligated to retain under this Section 5.4 prior to the
expiration of the Retention Period, then that party will first provide
forty-five (45) days’ prior written notice to the other party, and the other
party will have the right, at its option and expense, upon prior written notice
within such 45-day period, to take possession of such Information within ninety
(90) days after the date of the notice provided pursuant to this Section 5.4.
Written notice of intent to dispose of such Information will include a
description of the Information in detail sufficient to allow the other party to
reasonably assess its potential need to retain such materials.

 

5.5 Production of Witnesses. For no less than seven (7) years after the date on
which CONSOL Energy first beneficially owns less than 50% of GasCo Voting Stock,
each party will use commercially reasonable efforts to make available to each
other, upon written request, its past and present Representatives as witnesses
to provide truthful information to the extent that any such Representatives may
reasonably be required (giving consideration to the business demands upon such
Representatives) in connection with any legal, administrative or other
proceedings in which the requesting party may from time to time be involved.

 

5.6 Reimbursement. Unless otherwise provided in this Article 5, each party
providing access to Information or witnesses to the other party pursuant to
Sections 5.3, 5.4 or 5.5 will be entitled to receive from the receiving party,
upon the presentation of invoices therefor, payment for all reasonable costs and
expenses (excluding allocated compensation, salary and overhead expenses) as may
be reasonably incurred in providing such Information or witnesses.

 

5.7 Other Agreements Regarding Access to Information. The rights and obligations
of the parties under this Article 5 are subject to any specific limitations,
qualifications or additional provisions on the sharing, exchange or confidential
treatment of Information set forth in this Agreement or any other Ancillary
Agreement.

 

5.8 Acquisition of GasCo by another Person. In the event GasCo enters into an
agreement with a third Person to sell all or any material portion of the Gas
Operations not in the

 

22



--------------------------------------------------------------------------------

Master Separation Agreement

 

Ordinary Course of Business, together with the Information related thereto,
whether pursuant to a stock or asset sale, merger or otherwise, CONSOL Energy
will have the right to duplicate prior to any such disposition any Information
held by GasCo that relates to either (a) the Gas Operations as conducted through
the date of the disposition to such third Person to the extent, and only to the
extent, that this Information relates to safety or development of CONSOL
Energy’s mining operations or mining properties, or (b) the transactions
contemplated by this Agreement to the extent, and only to the extent, that this
Information relates to safety or development of CONSOL Energy’s mining
operations or mining properties. GasCo covenants and agrees in connection with
any such disposition (x) to provide CONSOL Energy not less than thirty (30)
days’ written notice prior to the consummation of such disposition, and (y) not
to disclose any Information of CONSOL Energy or relating to the CONSOL Energy
Business to such third Person without CONSOL Energy’s express written consent
which may be withheld in CONSOL Energy’s sole discretion. In addition, CONSOL
Energy will have the right, in its sole discretion, to require GasCo to destroy
or return to CONSOL Energy all or any portion of such Information prior to such
disposition. GasCo covenants and agrees that it will not sell all or any portion
of the Gas Operations to any third Person unless such third Person expressly
agrees in writing to be bound by all of GasCo’s obligations under this Section
5.8.

 

6. Additional Covenants And Other Matters

 

6.1 Further Assurances. In addition to the Ancillary Agreements, the parties
agree to execute, or cause to be executed by their appropriate Representatives,
and deliver, as appropriate, such other agreements, instruments and documents as
may be necessary or desirable in order to effect the transactions contemplated
by this Agreement and the other Ancillary Agreements. At the request of GasCo
(and after the Effective Date GasCo shall pay all expenses arising with respect
to its request and CONSOL Energy’s compliance therewith), CONSOL Energy will
execute and deliver to GasCo such other instruments of transfer, conveyance,
assignment, substitution and confirmation and take such other actions as GasCo
may reasonably deem necessary or desirable in order (a) to transfer, convey and
assign to GasCo the Gas Operations Assets, (b) to put GasCo in actual possession
and operating control thereof, and (c) to permit GasCo to exercise all rights
with respect thereto. At the request of CONSOL Energy, GasCo will execute and
deliver to CONSOL Energy all instruments, assumptions, novations, undertakings,
substitutions or other documents and take such other action as CONSOL Energy may
reasonably deem necessary or desirable in order to ensure that GasCo fully and
unconditionally assumes and discharges the Gas Operations Liabilities as
contemplated under this Agreement, the Ancillary Agreements or any document in
connection herewith or therewith, and relieve CONSOL Energy of any of the
Liabilities with respect thereto and evidence the same to third Persons.

 

6.2 Performance. Each party further agrees that it will not to take any action
or fail to take any action inconsistent with its obligations under this
Agreement, any Ancillary Agreement or the transactions contemplated hereby or
thereby.

 

6.3 Existing Litigation Matters. GasCo agrees that the Existing Litigation
Matters constitute pre-existing Third Party Claims, as that term is defined
below in Section 7.3(d)(i), which were initiated prior to the Effective Date and
for which proper notice has been given, and GasCo hereby expressly agrees to
indemnify and assumes control of such Existing Litigation

 

23



--------------------------------------------------------------------------------

Master Separation Agreement

 

Matters pursuant to Section 7.3(d)(i) as the Indemnifying Party. The parties
further agree that the Existing Litigation Matters will remain and be treated as
Third Party Claims to be indemnified by GasCo after the Effective Date.

 

6.4 Employee Matters.

 

(a) GasCo employees shall be offered the same benefit plans as CONSOL Energy
employees providing that those benefits remain competitive with other employers
in the gas industry. In the event that one or more benefits are identified as
non-competitive, GasCo and CONSOL Energy will jointly select the new benefit
package with preference given to packages that are similar in administrative
structure to the CONSOL Energy package.

 

(b) Between the effective date of the Master Separation Agreement and December
31, 2005, GasCo will continue to be charged an accrual rate for benefits
provided with adjustments in the rate throughout the remainder of the year as
deemed necessary to meet charges incurred. Effective January 1, 2006, GasCo
shall compensate CONSOL Energy for actual claims incurred, administrative fees
and/or premiums charged up to an individual employee stoploss amount that will
be mutually agreed upon and updated annually by the Parties for all health care
benefits, ancillary benefits, defined contribution 401(k) plans, defined benefit
pension plans and retiree benefits in addition to what is further defined below.

 

(c) New GasCo employees will be covered by a defined contribution retiree
medical program and will not be eligible for retiree life insurance.

 

(d) CONSOL Energy will lock and freeze pension benefits and maintain the
liability for those GasCo employees who are currently covered by the CONSOL
Energy Retirement Plan (pension plan). GasCo will begin to accrue a liability
for employees eligible for pension benefits as of the Effective Date.

 

(e) GasCo shall be responsible for any penalties and/or fines attributed
directly to employees of GasCo resulting from the administration of the benefit
plans for those individuals either before or after the Effective Date.

 

6.5 Export Control Compliance. GasCo agrees not to export, re-export or
otherwise transfer any commodities or technology received from any member of
CONSOL Energy in connection with the Contribution or otherwise, except in
accordance with applicable export control regulations, including, without
limitation, the applicable export control regulations of the United States.

 

6.6 Conduct of Gas Operations between the Date Hereof and the Effective Date
From the date hereof through the Effective Date, GasCo will conduct its
operations in the Ordinary Course of Business. Without limiting the generality
of the foregoing, prior to the Effective Date, GasCo will not without the
written consent of CEI, which consent may be withheld in CEI’s sole discretion,
take any action outside the Ordinary Course of Business, including, without
limitation: (a) the incurrence of any capital expenditures or any Liability not
previously approved by CEI prior to the Effective Date; (b) the acquisition of
any businesses or other assets, by means of merger, consolidation or otherwise;
(c) any action that would result in the acceleration of payment of any account
payable or delay in the creation or collection of any account receivable; or (d)
any loans, advances or capital contributions to, or investments in, any other
Person (other than members of GasCo).

 

24



--------------------------------------------------------------------------------

Master Separation Agreement

 

6.7 Conduct of Gas Operations Post Effective Date. Subject to any additional
restrictions in the Tax Sharing Agreement, during the period from the Effective
Date through the date when CONSOL Energy first beneficially owns less than 50%
of GasCo Voting Stock, GasCo covenants and agrees that GasCo will not, without
CONSOL Energy’s prior written consent (which CONSOL Energy may withhold in its
sole and absolute discretion): (a) acquire any businesses or other assets, by
means of merger, consolidation or otherwise, of any other Person, with an
aggregate value of more than $30 million for all such acquisitions, (b) dispose
of assets held by GasCo, by sale or otherwise, with an aggregate value of more
than $30 million for all such dispositions, or (c) acquire any equity or debt
securities of any other Person, with an aggregate value of more than $30 million
for all such acquisitions.

 

7. Indemnification

 

7.1 Indemnification by GasCo and Affiliates. Subject to the provisions hereof,
including Section 7.4(f), GasCo will, and GasCo will cause any affiliate of
GasCo that receives any Gas Operations Asset or assumes any Gas Operations
Liability pursuant to the terms of this Agreement or any other Ancillary
Agreement (and each of their respective successors and assigns) to indemnify,
defend and hold harmless CONSOL Energy, each of its respective past and present
Representatives, and each of its respective successors and assigns
(collectively, the “CONSOL Energy Indemnified Parties”) from and against any and
all Damages incurred or suffered by CONSOL Energy Indemnified Parties arising or
resulting from the following, whether such Damages arise or accrue prior to, on
or following the Effective Date:

 

(a) The failure of GasCo or any other Person to pay, perform or otherwise
properly discharge any of the Gas Operations Liabilities in accordance with
their respective terms and including the GasCo Allocated Unknown Liabilities;

 

(b) Third-Party Claims arising from the Gas Operations (excluding any such
Third-Party Claims which are Excluded Liabilities);

 

(c) Any breach by GasCo of this Agreement or the Purchase Agreement;

 

(d) Any Damages incurred under the Securities Act, the Exchange Act, or any
other federal or state securities law or regulation resulting from or arising
out of the Private Placement, Distribution, securities offering of GasCo Capital
Stock required by or permitted under the Registration Rights Agreement or any
other securities offering of GasCo Capital Stock, including, without limitation,
any such Damages arising out of or based upon: (i) any untrue statement or
alleged untrue statement of a material fact contained in the Offering
Memorandum, any registration statement or in any prospectus; or (ii) the
omission or alleged omission to state in the Offering Memorandum, any
registration statement or prospectus, a material fact required to be stated
therein or necessary to make the statements made therein not misleading, other
than with respect to the CONSOL Energy Disclosure Portions; and

 

(e) Any breach by GasCo of any other Ancillary Agreement (subject to any
limitations on Damages or remedies set forth in such Ancillary Agreement).

 

25



--------------------------------------------------------------------------------

Master Separation Agreement

 

7.2 Indemnification by CONSOL Energy. Subject to the provisions hereof,
including Section 7.4(f), CONSOL Energy will, and CONSOL Energy will cause any
affiliate of CONSOL Energy that receives any benefit in connection with this
Agreement or any other Ancillary Agreement to indemnify, defend and hold
harmless GasCo, each of its respective past and present Representatives, and
each of its respective successors and assigns (collectively, the “GasCo
Indemnified Parties”) from and against any and all Damages incurred or suffered
by the GasCo Indemnified Parties arising or resulting from the following:

 

(a) The failure of CONSOL Energy or any other Person to pay, perform or
otherwise properly discharge any of the CONSOL Energy Liabilities in accordance
with their respective terms;

 

(b) Third-Party Claims arising from the CONSOL Energy Business;

 

(c) Any breach by CONSOL Energy of this Agreement or of Section 4(II) of the
Purchase Agreement other than the portions thereof in which CEI represents that
the representations and warranties of CNX are true and correct and that the
Preliminary Memorandum and the Final Memorandum do not contain any omission or
misstatement of a material fact;

 

(d) Any breach by CONSOL Energy of any Ancillary Agreement (subject to any
limitations on Damages or remedies set forth in such Ancillary Agreement);

 

(e) The Excluded Liabilities including the CONSOL Energy Allocated Unknown
Liabilities; and

 

(f) Any misstatement or omission of a material fact contained in the CONSOL
Energy Disclosure Portions.

 

7.3 Claim Procedure.

 

(a) Claim Notice. A party that seeks indemnity under this Article 7 (an
“Indemnified Party”) will give written notice (a “Claim Notice”) to the party
from whom indemnification is sought (an “Indemnifying Party”), whether the
Damages sought arise from matters solely between the parties or from Third Party
Claims. The Claim Notice must contain (i) a description and, if known, estimated
amount (the “Claimed Amount”) of any Damages incurred or reasonably expected to
be incurred by the Indemnified Party, (ii) a reasonable explanation of the basis
for the Claim Notice to the extent of facts then known by the Indemnified Party,
and (iii) a demand for payment of the Claimed Amount.

 

(b) Response to Claim Notice. Within thirty (30) days after delivery of a Claim
Notice, the Indemnifying Party will deliver to the Indemnified Party a written
response in which the Indemnifying Party will either: (i) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount and, in which
case, the Indemnifying Party will pay the Claimed Amount in accordance with a
payment and distribution method reasonably acceptable to the Indemnified Party;
or (ii) dispute that the Indemnified Party is entitled to receive all or any
portion of the Claimed Amount, in which case, the parties will resort to the
dispute resolution procedures set forth in Schedule A.

 

26



--------------------------------------------------------------------------------

Master Separation Agreement

 

(c) Contested Claims. In the event that the Indemnifying Party disputes the
Claimed Amount, as soon as practicable but in no event later than ten (10) days
after the receipt of the notice referenced in Section 7.3(a) hereof, the parties
will begin the process to resolve the matter in accordance with the dispute
resolution provisions of Schedule A. Upon ultimate resolution thereof, the
parties will take such actions as are reasonably necessary to comply with such
agreement or instructions.

 

(d) Third Party Claims.

 

(i) In the event that the Indemnified Party receives notice or otherwise learns
of the assertion of any Damages by a Person who is not CONSOL Energy or GasCo
(collectively, a “Third-Party Claim”) with respect to which the Indemnifying
Party may be obligated to provide indemnification under this Article 7, the
Indemnified Party will give written notification to the Indemnifying Party of
the Third-Party Claim. Such notification will be given within twenty (20) days
after receipt by the Indemnified Party of notice of such Third-Party Claim, will
be accompanied by reasonable supporting documentation submitted by such third
party (to the extent then in the possession of the Indemnified Party) and will
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third-Party Claim and the amount of the
claimed Damages. Within a reasonable time after delivery of such notification,
the Indemnifying Party may, upon written notice thereof to the Indemnified
Party, assume control of the defense of such Third-Party Claim with counsel
reasonably satisfactory to the Indemnified Party. During any period in which the
Indemnifying Party has not so assumed control of such defense, the Indemnified
Party will control such defense. The reasonable fees and expenses incurred in
connection with such defense will be considered “Damages” for purposes of
indemnification under this Agreement.

 

(ii) The party not controlling such defense (the “Non-controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes, upon the written opinion of counsel, that the Indemnifying Party and
the Indemnified Party have conflicting interests or different defenses available
with respect to such Third-Party Claim, the reasonable fees and expenses of
counsel to the Indemnified Party will be considered “Damages” for purposes of
indemnification under this Agreement. The party controlling such defense (the
“Controlling Party”) will keep the Non-controlling Party reasonably advised of
the status of such Third-Party Claim and the defense thereof and will consider
in good faith recommendations made by the Non-controlling Party with respect
thereto. The Non-controlling Party will furnish the Controlling Party with such
Information as it may have with respect to such Third-Party Claim (including
copies of any summons, complaint or other pleading which may have been served on
such party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same) and will otherwise cooperate with and assist
the Controlling Party in the defense of such Third-Party Claim.

 

(iii) The Indemnifying Party will not agree to any settlement of, or the entry
of any judgment arising from, any such Third-Party Claim without the prior
written consent of the Indemnified Party, which consent will not be unreasonably
withheld or delayed; provided, however, that the consent of the Indemnified
Party will not be required if (A) the Indemnifying Party agrees in writing to
pay any amounts payable pursuant to such settlement or judgment, and (B) such

 

27



--------------------------------------------------------------------------------

Master Separation Agreement

 

settlement or judgment includes a full, complete and unconditional release of
the Indemnified Party from any further Liabilities regarding the asserted claims
or any further Liabilities resulting from such Third-Party Claim. The
Indemnified Party will not agree to any settlement of, or the entry of any
judgment arising from, any such Third-Party Claim without the prior written
consent of the Indemnifying Party, which consent will not be unreasonably
withheld or delayed.

 

7.4 Survival; Limitations.

 

(a) All covenants and agreements of the parties contained in this Agreement will
survive each of the Contribution and the Private Placement. The rights and
obligations of CONSOL Energy, GasCo and each of their respective Indemnified
Parties under this Agreement will survive the sale, assignment or other transfer
by any party of any assets or Liabilities.

 

(b) The amount of any Damages for which indemnification is provided under this
Agreement will be net of any amounts actually recovered by the Indemnified Party
from any third Person (including, without limitation, amounts actually recovered
under insurance policies) with respect to such Damages. Any Indemnifying Party
hereunder will be subrogated to the rights of the Indemnified Party upon payment
of the amount of the relevant indemnifiable Damages. An insurer who would
otherwise be obligated to pay any claim will not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto. If any
Indemnified Party recovers an amount from a third Person in respect of Damages
for which indemnification is provided in this Agreement after the full amount of
such indemnifiable Damages has been paid by an Indemnifying Party or after an
Indemnifying Party has made a partial payment of such indemnifiable Damages and
the amount received from the third Person exceeds the remaining unpaid balance
of such indemnifiable Damages, then the Indemnified Party will promptly remit to
the Indemnifying Party the excess (if any) of (X) the sum of the amount
theretofore paid by such Indemnifying Party in respect of such indemnifiable
Damages plus the amount received from the third Person in respect thereof, less
(Y) the full amount of such indemnifiable Damages.

 

(c) Notwithstanding anything to the contrary in this Article 7, in the event
that GasCo is an Indemnifying Party, the initial presumption will be that there
is no insurance coverage for any such Damages, and the Indemnifying Party will,
upon request by CONSOL Energy, fully indemnify, defend and hold harmless the
Indemnified Party from and against any and all such Damages. Once the
Indemnifying Party has discharged this obligation to the Indemnified Party, the
Indemnifying Party may request that the Indemnified Party pursue insurance
coverage from one or more insurers in connection with such Damages. If
requested, the Indemnified Party will pursue insurance coverage, including, if
necessary, the filing of coverage litigation, all of which will be at the
Indemnifying Party’s sole cost and expense. The Indemnifying Party will pay
directly or promptly reimburse the Indemnified Party for all such costs and
expenses, as directed by the Indemnified Party. The net proceeds of any
insurance recovery (after deducting any costs and expenses that have not yet
been paid or reimbursed by the Indemnifying Party) will be paid to the
Indemnifying Party. At all times, the Indemnifying Party will cooperate with the
Indemnified Party’s insurers and/or with the Indemnified Party in the pursuit of
insurance coverage, as and when reasonably requested to do so by the Indemnified
Party. It is not the intent of this Section 7.4(c) to absolve the Indemnifying
Party of any responsibility to the Indemnified Party for those Damages in
connection with which the

 

28



--------------------------------------------------------------------------------

Master Separation Agreement

 

Indemnified Party actually secures insurance coverage, but to allocate the costs
of pursuing such coverage via litigation (if necessary) to the Indemnifying
Party and to provide the Indemnified Party with a full, interim indemnity from
the Indemnifying Party until such time as the extent of insurance coverage is
determined and is obtained. Notwithstanding anything to the contrary in this
Section 7.4(c), if the Indemnified Party in its sole discretion determines that
it is necessary to do so, the Indemnified Party may pursue insurance coverage
for the benefit of the Indemnifying Party before the Indemnifying Party has
fully discharged its obligations to the Indemnified Party under this Agreement.
In such event, the Indemnified Party may unilaterally take any steps it
determines are necessary to preserve such insurance coverage, including, by way
of example and not by way of limitation, tendering the defense of any claim or
suit to an insurer or insurers of the Indemnified Party if the Indemnified Party
concludes that such action may be required by the relevant insurance policy or
policies. Any such actions by the Indemnified Party will not relieve
Indemnifying Party of any of its obligations to the Indemnified Party under this
Agreement, including the Indemnifying Party’s obligation to pay directly or
reimburse the Indemnified Party for costs and expenses.

 

(d) Any indemnification payment made under this Agreement will be characterized
for Tax purposes as a contribution or distribution or payment of an assumed or
retained liability, as applicable.

 

(e) Notwithstanding anything to the contrary in Section 7.1 or Section 7.2,
indemnification with respect to Taxes shall be governed exclusively by the Tax
Sharing Agreement. To the extent indemnification is not provided in an Ancillary
Agreement, the terms of this Agreement shall apply to and govern such Ancillary
Agreement.

 

8. Miscellaneous

 

8.1 Bulk Transfer Laws. GasCo hereby waives compliance by CONSOL Energy with the
provisions of any and all laws relating to bulk transfers in connection with the
Contribution.

 

8.2 Incorporation of Miscellaneous Terms. The terms set forth on Schedule A
attached hereto are incorporated by reference and shall apply to this Agreement
and to each Ancillary Agreement (including each of the exhibits and schedules
hereto and thereto) even if Schedule A is not attached to such Ancillary
Agreement unless contrary provisions are explicitly contained therein, and
excluding the Tax Sharing Agreement to which Schedule A shall not apply.

 

8.3 Termination. This Agreement may be terminated at any time prior to the
Effective Date by and in the sole discretion of CONSOL Energy without the
approval of GasCo in which case neither party will have any liability of any
kind to the other party. This Agreement shall terminate on the date that CONSOL
Energy no longer owns at least fifty percent (50%) of GasCo Voting Stock, except
that Articles 5 of this Agreement (with the exception of Sections 5.5 and 5.8)
shall survive for an additional period of three (3) years from the date of
termination, and except that Article 1, sections 2.5, 2.6, 5.5, 5.8, 6.1, 6.2,
and 6.3, Article 7 and Article 8 of this Agreement shall survive indefinitely.

 

(This space intentionally left blank)

 

29



--------------------------------------------------------------------------------

Master Separation Agreement

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by a duly authorized officer on the date first set forth above.

 

CONSOL ENERGY INC.

By:

 

/s/    William J. Lyons

--------------------------------------------------------------------------------

Name:

 

William J. Lyons

Title:

 

Executive Vice President and Chief Financial Officer

CNX GAS CORPORATION

By:

 

/s/    Ronald E. Smith

--------------------------------------------------------------------------------

Name:

 

Ronald E. Smith

Title:

 

Chief Operating Officer



--------------------------------------------------------------------------------

Master Separation Agreement

 

JOINDER

 

Each of the undersigned subsidiaries of CONSOL Energy Inc., intending to be
legally bound, hereby joins and agrees to be bound by and assumes all of the
obligations under the terms of this Master Separation Agreement as though such
subsidiary was for “CONSOL Energy Inc.”

 

       

CENTRAL OHIO COAL COMPANY

CONSOL OF CANADA INC.

CONSOL OF KENTUCKY INC.

CONSOL PENNSYLVANIA COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

LEATHERWOOD, INC.

McELROY COAL COMPANY

QUARTO MINING COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

SOUTHERN OHIO COAL COMPANY

WINDSOR COAL COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

Attest:

       

By:

 

/s/    Paige M. Greene

--------------------------------------------------------------------------------

 

    By:

 

/s/    William D. Stanhagen

--------------------------------------------------------------------------------

   

Paige M. Greene, Assistant Secretary

of each Subsidiary listed above on

behalf of each such Subsidiary

     

William D. Stanhagen, Vice President

of each Subsidiary listed above on

behalf of each such Subsidiary

       

CHURCH STREET HOLDINGS, INC.

CONSOL FINANCIAL INC.

IC COAL, INC.

NEW CENTURY HOLDINGS, INC.

Attest:

       

By:

 

/s/    Paige M. Greene

--------------------------------------------------------------------------------

 

    By:

 

/s/    William J. Lyons

--------------------------------------------------------------------------------

   

Paige M. Greene, Assistant Secretary

of each Subsidiary listed above on

behalf of each such Subsidiary

     

William J. Lyons, Vice President and

Controller of each Subsidiary listed above

on behalf of each such Subsidiary

             



--------------------------------------------------------------------------------

Master Separation Agreement

 

       

CNX LAND RESOURCES INC.

MTB INC.

RESERVE COAL PROPERTIES

    COMPANY

ATTEST:

        By:  

/s/    Paige M. Greene

     

By:

 

/s/    William D. Stanhagen

   

Paige M. Greene, Assistant Secretary

of each Subsidiary listed above on

behalf of each such Subsidiary

         

William D. Stanhagen, President

of each Subsidiary listed above on

behalf of each such Subsidiary

       

CNX MARINE TERMINALS INC.

CONSOL DOCKS INC.

TWIN TOWERS TOWING COMPANY

ATTEST:

       

By:

 

/s/    Paige M. Greene

      By:  

/s/  James J. McCaffrey

   

Paige M. Greene, Assistant Secretary

of each Subsidiary listed above on

behalf of each such Subsidiary

         

James J. McCaffrey, President of each

Subsidiary listed above on behalf of each

such Subsidiary

       

CONSOL SALES COMPANY

ATTEST:

        By:  

/s/    Paige M. Greene

      By:  

/s/    James J. McCaffrey

Name: Paige M. Greene

Title: Assistant Secretary

     

Name: James J. McCaffrey

Title: Vice President

       

TERRA FIRMA COMPANY

ATTEST:

        By:   /s/    Mary D. Dalton       By:   /s/    James A. Russell

Name: Mary D. Dalton

Title: Secretary

     

Name: James A. Russell

Title: President

 

 



--------------------------------------------------------------------------------

Master Separation Agreement

 

        CONRHEIN COAL COMPANY

ATTEST:

 

By:

 

CONSOLIDATION COAL COMPANY,

a general partner

By:

 

/s/    Paige M. Greene

--------------------------------------------------------------------------------

 

By:

 

/s/    William D. Stanhagen

--------------------------------------------------------------------------------

Name:

Title:

 

Paige M. Greene

Assistant Secretary

 

Name:

Title:

 

William D. Stanhagen

Vice President

        CONSOL OF WV LLC        

By:

 

/s/    Robert M. Vukas

--------------------------------------------------------------------------------

       

Name:

Title:

 

Robert M. Vukas

Manager

 

Each of the undersigned subsidiaries of CNX Gas Corporation, intending to be
legally bound, hereby joins and agrees to be bound by and assumes all of the
obligations under the terms of this Master Separation Agreement as though such

subsidiary was for “CNX Gas Corporation.”

 

        CARDINAL STATES GATHERING COMPANY

ATTEST:

 

By:

 

CONSOLIDATION COAL COMPANY,

a general partner

By:

 

/s/    Paige M. Greene

--------------------------------------------------------------------------------

 

By:

 

/s/    William D. Stanhagen

--------------------------------------------------------------------------------

Name:

Title:

 

Paige M. Greene

Assistant Secretary

 

Name:

Title:

 

William D. Stanhagen

Vice President

ATTEST:

  CNX GAS COMPANY LLC

By:

 

/s/    Paige M. Greene

--------------------------------------------------------------------------------

 

By:

 

/s/    William D. Stanhagen

--------------------------------------------------------------------------------

Name:

Title:

 

Paige M. Greene

Assistant Secretary

 

Name:

Title:

 

William D. Stanhagen

Vice President



--------------------------------------------------------------------------------

SCHEDULE A (Terms)

 

The term “Agreement” shall refer to the agreement to which this Schedule A is
attached. Other capitalized terms used in this Schedule and not defined in this
Schedule, shall (i) have the meanings ascribed thereto in that certain Master
Separation Agreement among CONSOL Energy Inc. and certain of its subsidiaries
and CNX Gas Corporation and certain of its subsidiaries dated as of August 1,
2005, and (ii) if not defined in the Master Separation Agreement shall have the
meanings ascribed thereto in that certain Master Cooperation and Safety
Agreement among CONSOL Energy Inc. and certain of its subsidiaries and CNX Gas
Corporation and certain of its subsidiaries dated as of August 1, 2005. To the
extent that there is any conflict between any provision of this Schedule and any
provision set forth in the body of this Agreement, the provision set forth in
the body of this Agreement shall control.

 

A. Governing Law. The internal laws of the Commonwealth of Pennsylvania (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of, relating to, or in connection
with this Agreement, unless expressly provided otherwise in this Agreement.

 

B. Jurisdiction and Forum Selection. Except as it relates to any committee-based
dispute resolution and the arbitration and/or mediation provisions set forth
herein (or therein with regard to documents relating to this Agreement), the
parties hereby expressly and irrevocably (a) agree that any suit, action,
proceeding or dispute arising out of, relating to, or in connection with this
Agreement (the “Litigation”) or any documents relating hereto shall be brought
in and only in the state or federal courts located in Allegheny County,
Pennsylvania, (b) consent and submit to the exclusive jurisdiction and venue of
the state or federal courts located in Allegheny County, Pennsylvania, for the
Litigation, (c) waive any claim or defense of lack of personal jurisdiction and
of inconvenient forum or venue, (d) consent that any process or notice of motion
or other application to the court or judge thereof, may be served outside the
Commonwealth of Pennsylvania by registered mail, by personal service, or by any
other manner prescribed by law, and (e) WAIVE TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

C. Notices. Each party giving any notice (a “Notice”) required or permitted
under this Agreement will give the Notice in writing and use one of the
following methods of delivery to the party to be notified, at the address set
forth below or another address of which the sending party has been notified in
accordance with this Schedule: (a) by telephone; or (b) in writing (which
includes means of electronic transmission (i.e., “e-mail”) or facsimile
transmission). Any Notice shall be effective: (1) in the case of hand-delivery,
when delivered; (2) if given by mail, four days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested; (3) in the case of a telephonic Notice, when a party is
contacted by telephone, if delivery of such telephonic Notice is confirmed no
later than the next day on which the party receiving the notice is open for
business by hand delivery, a facsimile or electronic transmission, or overnight
courier delivery of a confirmatory notice (received at or before noon on such
next business day); (4) in the case of a facsimile transmission, when sent to
the applicable



--------------------------------------------------------------------------------

party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(5) in the case of electronic transmission, when actually received; and (6) if
given by any other means (including by overnight courier), when actually
received. Until further notice, as provided above, addresses for Notices shall
be:

 

If to CONSOL Energy

 

CONSOL Energy Inc.

1800 Washington Road

Pittsburgh, PA 15241

Attention: General Counsel

Facsimile: (412) 831-4930

E-mail: JerryRichey@consolenergy.com

 

If to GasCo:

 

CNX Gas Corporation

1800 Washington Road

Pittsburgh, PA 15241

Attention: Chief Executive Officer

Facsimile: (412) 831-4412

E-mail: NickDeIuliis@cnxgas.com

 

D. Binding Effect and Assignment. This Agreement binds and benefits the parties
and their respective successors and assigns. No party may assign any of its
rights or delegate any of its obligations under this Agreement without the
written consent of CEI and CNX, which consent may be withheld in such party’s
sole and absolute discretion, and any assignment or attempted assignment in
violation of the foregoing will be null and void. Notwithstanding the preceding
sentence, CEI may assign this Agreement in connection with (a) a merger
transaction in which CEI is not the surviving entity or (b) the sale of all or
substantially all of its assets.

 

E. Severability. If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force.

 

F. Entire Agreement. This Agreement, together with the other Ancillary
Agreements and each of the exhibits and schedules appended hereto and thereto,
constitutes the final agreement between the parties, and is the complete and
exclusive statement of the parties’ agreement on the matters contained herein
and therein. In the event of any reorganization, insolvency or bankruptcy
proceeding (including any proceeding under 11 U.S.C. § 101, et. seq. or any
successor thereto) of a party, such party may not assume (pursuant to 11 U.S.C.
§ 365 or any successor provision thereto) this Agreement unless such party also
assumes all of the other Ancillary Agreements. All prior and contemporaneous
negotiations and agreements between the parties with respect to the matters
contained herein and therein are superseded by this Agreement and the other
Ancillary Agreements, as applicable.



--------------------------------------------------------------------------------

G. Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. The signatures of
the parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or e-mail transmission that includes a copy of the
sending party’s signature is as effective as signing and delivering the
counterpart in person.

 

H. Certain Expenses. CNX will be responsible for the payment of the discount and
placement fee due to the initial purchaser in the Private Placement. CEI will be
responsible for the one percent financial advisory fee due to the initial
purchaser in the Private Placement and for all other expenses of the Private
Placement. CEI will be responsible for the payment of all costs, fees and
expenses relating to the Distribution.

 

I. Amendment. The parties may amend this Agreement only by a written agreement
signed by each of the parties that identifies itself as an amendment to this
Agreement.

 

J. Waiver. No course of dealing and no delay or failure of any party in
exercising any right, power, remedy or privilege under this Agreement shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such a right, power, remedy or privilege
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the parties under this Agreement are
cumulative and not exclusive of any rights or remedies which they would
otherwise have. Any waiver, permission, consent or approval of any kind or
character on the part of any party of any breach or default under this Agreement
or any such waiver of any provision or condition of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

K. Authority. Each of the parties represents to the other parties that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement and each of the other Ancillary Agreements to which it is
a party, (b) the execution, delivery and performance of this Agreement and each
of the other Ancillary Agreements to which it is a party have been duly
authorized by all necessary corporate or other action, (c) it has duly and
validly executed and delivered this Agreement and each of the other Ancillary
Agreements to which it is a party, and (d) this Agreement and each of the other
Ancillary Agreements to which it is a party is a legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equity principles.

 

L. Construction of Agreement.

 

(a) Any reference in this Agreement to the singular includes the plural where
appropriate. Any reference in this Agreement to the masculine, feminine or
neuter



--------------------------------------------------------------------------------

gender includes the other genders where appropriate. For purposes of this
Agreement, after the Effective Date the Gas Operations, as such term is defined
in the Master Separation Agreement, will be deemed to be the business of GasCo.

 

(b) Any captions, titles and headings, and any table of contents, included in
this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. When a reference is made in this Agreement to an
Article or a Section, exhibit or schedule, such reference will be to an Article
or Section of, or an exhibit or schedule to, this Agreement unless otherwise
indicated.

 

(c) Language used in this Agreement is and shall be deemed language mutually
chosen by the parties hereto to express their mutual intent and no rule of
strict construction shall be applied against any party.

 

(d) This Agreement is for the sole benefit of the parties hereto and does not,
and is not intended to, confer any rights or remedies in favor of any Person
(including any employee or stockholder of CONSOL Energy or GasCo) other than the
parties signing this Agreement.

 

(e) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

 

(f) Where this Agreement states that a party “will” or “shall” perform in some
manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this Agreement.

 

(g) Unless otherwise expressly specified, all references in this Agreement to
“dollars” or “$” means United States Dollars.

 

M. Joinder of Subsidiaries. Unless otherwise provided in this Agreement, to the
extent it has any interest in any oil and/or gas mineral rights and to the
extent not prohibited by any obligation binding at the time of formation or
acquisition, each Subsidiary of CEI and CNX formed or acquired after the date of
this Agreement shall promptly join in this Agreement (and all related documents,
agreements and instruments as necessary or proper to effectuate the intent of
this Agreement). In no event shall such joinder be later than 30 days following
(i) if such Subsidiary is newly formed, the date of the filing of such
Subsidiary’s articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation, or (ii) if such Subsidiary is an existing
Person newly acquired, the date of the closing of the transaction constituting
such acquisition.

 

N. Dispute Resolution. A bi-partisan committee (the “Committee”) is hereby
established to resolve Disputes. In all circumstances, the Committee shall act
in accordance with the purpose of this Agreement.

 

(a) Membership of the Committee.



--------------------------------------------------------------------------------

The Committee shall be composed of eight (8) members. Four (4) shall be
appointed by CEI and four (4) shall be appointed by CNX. Committee members need
not be employees of CONSOL Energy or GasCo. While not required, it is
recommended that Committee members should have expertise in the following areas:
safety, land, engineering and law. CONSOL Energy as a whole shall be entitled to
cast one vote which shall be cast by the Committee member designated by CEI as
its voting representative (the “CEI Rep”). GasCo as a whole shall be entitled to
cast one vote which shall be cast by the Committee member designated by CNX
(provided that so long as CNX remains a Subsidiary of CEI, a majority of the
independent members of CNX’s Board of Directors must have approved this
designated Committee member) as its voting representative (the “CNX Rep”). Each
of CEI and CNX may appoint alternate members, including one or more alternate
CNX Reps in the case of CEI and one or more alternate CNX Reps in the case of
CNX, who may act without notice to the other Parties when regular members are
not available. Each of CEI and CNX shall have the right to change its members,
including the CEI Rep and the GasCo Rep, or alternates at any time by notifying
the other Parties in writing of such change. One of CEI’s members shall be the
first chairman of the Committee for a period of two (2) years commencing on the
date of this Agreement, after which the chairmanship shall alternate between CEI
and CNX annually. All Disputes coming before the Committee shall be decided by a
unanimous vote.

 

(b) Committee Authority.

 

The Committee shall have the authority to resolve any Dispute.

 

(c) Committee Meetings and Procedures

 

The Committee shall meet as needed to resolve Disputes. Either CEI or CNX may
call a meeting of the Committee by giving not less than ten (10) days notice in
writing to the other Party specifying the matters to be considered. Meetings
shall be held in such locations as the CEI Rep and GasCo Rep shall agree. In the
event that the CEI Rep and CNX Rep cannot agree on a meeting location, the
location shall be at CEI’s principal executive offices. A written record of each
meeting shall be prepared under the direction of the Committee chairman with
copies distributed to each of CEI and CNX as soon as possible after the meeting.

 

(d) Actions Without a Meeting.

 

Any Dispute subject to Committee jurisdiction may be submitted in writing, or by
telephone confirmed in writing, to the Committee for consideration and vote
without holding a meeting. For any Dispute so submitted, each of the CEI Rep and
the CNX Rep shall vote by giving written notice, or by telephone confirmed in
writing, of its vote not later than ten (10) days after receipt of notice of
such Dispute. Failure to respond shall be deemed a negative vote on such matter.



--------------------------------------------------------------------------------

(e) Dispute Resolution.

 

Any Dispute must first be submitted to the Committee for resolution before any
party may invoke mediation, arbitration or Litigation of the Dispute.

 

(f) Mediation

 

In the event that the Committee is unable to resolve a Dispute within 30 days of
submission to it, CONSOL Energy and GasCo agree first to try in good faith to
settle the Dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Rules before resorting to arbitration
as set forth below; provided, however, that any such Dispute shall be submitted
to arbitration as set forth below if such Dispute is not settled within 60 days
of the date on which the Dispute was first subject to mediation proceedings.
Nothing in this section will prevent either CONSOL Energy or GasCo from
commencing Litigation seeking injunctive or similar relief if any delay could
result in irreparable injury to either CONSOL Energy or GasCo. In the event that
such Litigation seeking injunction or similar relief is initiated (the
“Litigation Action”), mediation as set forth in this section shall nevertheless
proceed concurrently with the Litigation Action. The Litigation Action shall be
limited to seeking preliminary relief. Any adjudication of the merits shall be
pursuant to the arbitration clause of this section.

 

(g) Commencement of Dispute Resolution Procedure.

 

Notwithstanding anything to the contrary in this Agreement, CONSOL Energy and
GasCo are the only parties entitled to commence a dispute resolution procedure
under this Agreement.

 

(h) Arbitration.

 

Any Dispute not settled by the Committee or by mediation shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, including the Emergency Interim Relief
Procedures, and judgment on the award may be entered in any court having
jurisdiction thereof. Within 15 days after the commencement of arbitration,
CONSOL Energy and the GasCo shall each select one person to act as arbitrator,
and the two selected shall select a third arbitrator within 10 days of their
appointment; provided, however, that such third arbitrator shall (a) be
independent of both parties and (b) have knowledge of mining operations and Gas
production. All arbitrators shall be neutral arbitrators. If the two arbitrators
selected are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be selected by the American Arbitration Association. The place
of arbitration shall be Pittsburgh, PA. The award of the arbitrators shall be
final and not subject to appeal.

 

O. Consequential Damages.

 

UNLESS EXPRESSLY AND EXPLICITLY PROVIDED TO THE CONTRARY BY SPECIFIC REFERENCE
TO THIS SECTION BEING



--------------------------------------------------------------------------------

INAPPLICABLE, IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
INCLUDING BUT NOT LIMITED TO LOST PROFITS OR BUSINESS INTERRUPTION DAMAGES
(COLLECTIVELY, “CONSEQUENTIAL DAMAGES”), HOWEVER CAUSED BASED UPON ANY THEORY OF
LIABILITY; PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY ANY CONSEQUENTIAL DAMAGES TO A PERSON WHO IS NOT AFFILIATED WITH
SUCH INDEMNIFIED PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, THE AMOUNT OF
SUCH DAMAGES PAID BY THE INDEMNIFIED PARTY ON SUCH THIRD PARTY CLAIM WILL
CONSTITUTE DIRECT DAMAGES AND SHALL NOT BE SUBJECT TO THE LIMITATION SET FORTH
IN THIS SECTION 0.